Citation Nr: 1624639	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active duty service from December 1968 to May 1969, and from January 1972 to March 1977, with subsequent service in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2014, the Board remanded the claims for additional development.  

In May 2011, the Veteran was afforded a hearing at the RO before a decision review officer.  The Veteran was also scheduled for a hearing at the RO before a Veterans Law Judge in January 2012.  However, his hearing request is deemed to have been withdrawn, because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In May 2016, the Veteran raised the issue of entitlement to service connection for erectile dysfunction due to service-connected disability (hypertension).  See VA Form 21-526EZ, dated in May 2016.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action. 


FINDING OF FACT

The Veteran does not have a neck disability, or a back disability, that was caused by his service.




CONCLUSION OF LAW

The criteria for service connection for a neck disability, and a back disability, have not been met.  38 U.S.C.A. §§ 106, 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.6 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his claim, received in March 2009, the Veteran asserted that his disabilities began in July 1992, about 14 years after his active duty service.  See VA Form 21-526., received in March 2009.  

During his hearing at the RO, held in May 2011, the Veteran testified that during service with the Texas Air National Guard his duties primarily consisted of packing parachutes, and loading and unloading life support equipment off of planes; the Board notes that he testified that during some of this time, he was not on active duty, that he was a "civilian technician" and "civilian, full time job," and that, "I had to wear the uniform everyday as a civilian."  

He testified that he was on "Guard reserve time" one weekend a month.  During a discussion of when his disabilities had been incurred, he indicated that he was asserting that the claimed disabilities were incurred during a period of duty with the Air National Guard (ANG).  He testified that he had undergone cervical spine surgery in 1992, and that he believed his neck and back disabilities were related to repetitive movements (i.e., loading and unloading planes) related to his duties with the ANG.  He indicated that he performed the same tasks as a civilian that he did when he was on duty with the ANG.  He stated that although he had been activated for the Gulf War for about six months between 1990 and 1991, he had not sustained a neck or back injury during that time.

The Board notes that additional medical evidence has been received following the issuance of the most recent supplemental statement of the case in October 2014, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, this evidence is not relevant to the issue on appeal, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

While the Veteran's service to this country is not in question, there is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA. An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  

In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2015).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-7 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran's service treatment records dated during his two periods of active duty do not show any treatment for neck or back symptoms, or diagnoses involving the neck or back.  An examination report, dated in August 1973, does not note any relevant symptoms or a neck or back disorder.  A March 1977 separation examination report shows that his "spine, other musculoskeletal" system was clinically evaluated as normal.  An associated "report of medical history," shows that he indicated that he did not have a history of recurrent back pain, providing some evidence against his own claim. 

The Veteran's service personnel files show that he was separated from his second period of active duty for hardship. 

As for the post active-duty service medical evidence, it includes service treatment records associated with National Guard duty, dated between 1978 and 1997.  This evidence includes no less than five examination reports, which show that his "spine, other musculoskeletal" system was clinically evaluated as normal; a February 1997 examination report notes the presence of a scar at the cervical spine.  The associated "report of medical history" notes a history of a cervical laminectomy in 1994.  

A report from a private physician, G.H., M.D., dated in July 1992, states that he treated the Veteran in June 1992 for complaints of an approximate eight-month history of muscle twitching all over his body that began in his neck and shoulder muscles and spread to his upper extremities, with recent symptoms in his lower extremities.  An MRI (magnetic resonance imaging) study was noted to show questionable spinal stenosis at C3-4, and a suggestion of a large midline disc herniation at C3-4 with possible cord compression.  A July 1992 cervical myelogram contains an impression noting spinal stenosis at C4-C5 through C6-C7, with osteophytes at C4-C5 causing a narrowing of the neural canals; there was also disc protrusion.  There was also an osteophyte at C6 causing compression of the spinal cord.

A report from Doctors Hospital, dated in July 1992, shows that the Veteran underwent a decompressive laminectomy, C5 through C7.  The pre- and postoperative diagnoses were cervical spinal stenosis, primary and secondary, C5 through C7 with spinal cord compression.  
 
An October 1992 report from Dr. G.H., addressed (presumably) to the Veteran's commanding officer in the Air National Guard, notes ongoing treatment for neck symptoms following the Veteran's surgery, that permanent disability was not anticipated, and that he should be able to perform his previous duties without restriction to activities or world travel after December 1992.  

A private treatment record, dated in May 2011, shows treatment for neck and low back pain radiating to the extremities "for the past several years."  The report notes a history of cervical spine surgery in 1984.  The report notes right lumbosacral and bilateral cervical radiculopathy, with lateral stenosis at L4-5, a large disc extrusion at L5-S1 on the right side, and spinal stenosis at L5-S1.  The report states that he will likely need a right L4-L5 and L5-S1 hemilaminectomy and foraminotomy, and a right L5-S1 microdiscectomy.  

A VA back disability benefits questionnaire (DBQ), dated in March 2014, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  The diagnosis was lumbar strain, with a date of diagnosis of "early 1980s."  He was also noted to have a history of moderate DDD (degenerative disc disease), and DJD (degenerative joint disease) as of 2011.  The examiner concluded that it is less likely as not that the Veteran's current back condition initially manifested during, or is etiologically related to, a period of active duty service, or ACDUTRA.  The examiner noted the Veteran's assertions that his back disability had been caused by repetitive motions during periods of reserve service, however, the examiner stated that the Veteran's service treatment records do not contain any documentation of lower back problems, and that his personal physician's note documents low back problems from 2006 onward (as confirmed by another 2011 private note).  

The examiner concluded, "Thus, the etiology of the lower back condition is currently undetermined but probably due to normal aging processes, and not due to military service at all."

A VA neck disability benefits questionnaire (DBQ), dated in March 2014, shows the following: the examiner was the same examiner who performed the Veteran's May 2014 VA back examination.  He indicated that the Veteran's claims file had been reviewed.  The diagnoses were cervical strain, and intervertebral disc syndrome (IVDS), with dates of diagnosis of "early 1980s" for cervical strain, and 1992 for IVDS.  The Veteran currently has a stable cervical spine fusion form 1992, with residual OA (osteoarthritis) spurring of the cervical spine.  

The Board finds that the claims must be denied.  The Veteran asserts that service connection is warranted for neck and back disabilities that were incurred in July 1992.

With regard to the possibility of service connection based on active duty service, the Veteran is not shown to have been treated for, or diagnosed with, any relevant symptoms or disorders during either period of active duty.  Given the foregoing, a chronic condition is not shown during active duty service.  See 38 C.F.R. § 3.303(a).

The post active-duty service medical evidence shows that a right knee condition is first shown in 1992.  This is about 15 years after the Veteran's second period of active duty service.  There is no competent opinion in support of either of the claims based on active duty service.  The only competent and probative opinion is found in the March 2014 VA opinion (for the back), and this opinion weighs against the claim.  There is no competent evidence to show that arthritis of the neck or back was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

With regard to the possibility of service connection based on a period of ACDUTRA or INACDUTRA, when a claim for service connection is based on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); Acciola, 22 Vet. App. at 324. 

The Veteran has never asserted that he was treated for either a neck or a back injury during a period of ACDUTRA or INACDUTA.  See e.g., Veteran's appeal (VA Form 9), received in June 2010; Veteran's May 2011 hearing transcript; VA Form 646, dated in December 2011; VA Form 21-4138, received in February 2014.  He appears to base his claims on the proposition that service connection is warranted because he was treated for the claimed conditions by private physicians during "my enlistment with the Air National Guard."  See Veteran's statement in support of claim (VA Form 21-4138), dated in February 2014.  However, there is no relevant line of duty report of record, and no evidence of treatment for either of the claimed disabilities in the Veteran's service treatment records following active duty service.  The best evidence in this case actually provides evidence against his claim.    Accordingly, service connection is not warranted based on any period of ACDUTRA or INACDUTRA. Donnellan; Acciola.  

In reaching this decision, the Board has considered the opinions in the March 2014 VA DBQs, in which the examiner indicated that it is at least as likely as not that the Veteran's back condition is related to a period of INACDUTRA, and that his neck condition is related to a period of ACDUTRA.  

With regard to the claim for a back disability, an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Here, the examiner follows his conclusion by stating that "STRs do not contain any documentation that I could find of lower back problems during service, either active or reserve." He then concluded, "Thus, the etiology of the lower back condition is currently undetermined but probably due to normal aging processes, and not due to military service at all."  When read in context, this indicates that the examiner concluded that the Veteran's back condition is not related to his service.  Id.  In addition, as there is no relevant line of duty report of record, and no service medical evidence of treatment for back symptoms following active duty service, this evidence does not warrant a grant of service connection for the claim.  Donnellan; Acciola.  

With regard to the claim for a neck disability, the examiner appears to have assumed that the Veteran's 1992 cervical spine treatment was during a period of ACDUTRA.  Specifically, he noted that the Veteran had been released back to his full duties following his treatment in 1992, and stated, "Therefore, one has to assume here that since he was released back to duties as documented in the STRs, that this was active reserve service."  In fact, this is a determination for VA, and not the examiner.  As there is no relevant line of duty report of record, and no evidence of treatment for neck symptoms following active duty service, this evidence does not warrant a grant of service connection for the claim.  Id.    

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no relevant line of duty report of record, and no service treatment records showing treatment for neck symptoms following active duty service.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has also been afforded examinations.  

In January 2014, the Board remanded these claims.  The Board directed any outstanding treatment records be obtained, and this has been done.  The Board further directed that the Veteran be afforded examinations, and that etiological opinions be obtained.  In March 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a neck disability, and a back disability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


